DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0096748 (Greuel et al.).
Regarding claim 1, Greuel et al. disclose a UV sterilizer, comprising: an upper body having an upper flow path (fig. 1, element 8); a lower body having a lower flow path (fig. 1, element 9) and a light source module provided between the upper body and the lower body, wherein the light source module comprises: a UV light source (fig. 2A-B, element 13, also fig. 3, element 13a-c), and a support supporting the UV light source (fig. 1-3, element 7), and having a through flow path allowing communication between the upper flow path and the lower flow path (fig. 2-3, element 17).
Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0215634 (Jung et al.).
Regarding claim 1, Jung et al. disclose a UV sterilizer, comprising: an upper body having an upper flow path (inflow unit, element 1411, multiple figures, where it is an upper body in figures 4-5); a lower body having a lower flow path (discharge unit, 1413, multiple figures, where it is a lower body in figures 4-5) and a light source module provided between the upper body and the lower body, wherein the light source module comprises: a UV light source (UV light emitting unit, 420, multiple figures); and a support supporting the UV light source (holder, 440, multiple figures), and a support supporting the UV light source (mounting unit 430, multiple figures), and having a through flow path allowing communication between the upper flow path and the lower flow path (bypass channel units 1415, 1417, multiple figures).
Regarding claim 5, Jung et al. disclose the UV sterilizer of claim 1, wherein the through flow path comprises a plurality of through flow paths, and the through flow paths are formed in arc shapes spaced apart from each other (fig. 11-12, bypass units 1415 and 1417 form one arc shaped though flow path, bypass units 1416 and 1418 form a second arc-shaped through flow path spaced apart from the first).
Regarding claim 6, Jung et al. disclose the UV sterilizer of claim 1, wherein the light source module comprises a plurality light source modules, and a fluid guide is provided between the light source modules (fig. 11-12, fluid guide is unlabeled central element, also fig. 13-14, where portions of the channel side walls that separate channels c2 and d2 act as a fluid guide).
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0015140 (Lothe)
Regarding claim 1, Lothe disclose a UV sterilizer, comprising: an upper body having an upper flow path (multiple figures, element 10); a lower body having a lower flow path (multiple figures, element 1) and a light source module provided between the upper body and the lower body, wherein the light source module comprises: a UV light source (multiple figures, element 46); and a support supporting the UV light source (fig 7 and 9, unlabeled supports) and having a through flow path allowing communication between the upper flow path and the lower flow path (fig. 7-8, element 4, fig. 9, element 48).
Regarding claim 3, Lothe discloses the UV sterilizer of claim 1, further comprising: a flow resistor provided in the upper flow path (multiple figures, element 14), wherein the flow resistor comprises: a base plate (multiple figures, element 16, 32); and an extension flow path extending upwardly from the base plate (fig. 4-6, element 30), and having a plurality of holes formed in a side surface thereof (fig. 5-6, element 34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0264329 (Vardiel et al.).
Regarding claim 1, Vardiel et al. disclose a UV sterilizer, comprising: a first body having an discharge flow path (‘an outlet to discharge the liquid’ abstract); a second body having a inet flow path (‘the conduit having an inlet to receive the liquid’) and a light source module provided between the first body and the second body (‘sleeve positioned within the conduit … a light source positioned within the sleeve’ abstract), wherein the light source module comprises: a UV light source (multiple figures, element 104, 204, 404, etc.), and a support supporting the light source (‘According to other embodiments of the present invention, sleeve 202 may be attached to conduit 301 using housing, adaptors, connectors or any suitable means known in the art.’ P 36, see also fig. 2A-B, unlabeled supports, fig. 3, element 316A-D, and fig. 11, element 152) and having a through flow path allowing communication between the discharge flow path and the inlet flow path (‘Each Sleeve 102 may have external dimensions smaller than the internal dimensions of conduit 101 such that liquid may flow within conduit 101 around sleeves 102.’ P 25).
Vardiel et al. does not disclose that the first and second bodies are on upper and lower sides, respectively.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to arrange them vertically in this manner if the liquid being flowed through them needed to be moved upwards to reach the desired destination.
Regarding claim 2, Vardiel et al. disclose the UV sterilizer of claim 1, further comprising: a fluid guide provided on at least one of upper and lower portions of the light source module (fig. 6A & 6B, element 614), wherein the fluid guide comprises: a side wall (fig. 6A, unlabeled protrusion, wherein ‘As illustrated in FIG. 6A, objects 614 may be attached to a protrusion to be located in relative distance from the surface of the conduit.’ P 40); and an inner flange with an opening extending inwardly from the sidewall (fig. 6A, element 614).
Regarding claim 4, Vardiel et al. disclose the UV sterilizer of claim 1, wherein an upper fastening portion fastened to an upper portion of the light source module is provided at a lower portion of the upper body, and a lower fastening portion fastened to a lower portion of the light source module is provided at an upper portion of the lower body (‘Both ends of element 152 may include adaptors, connectors or a screw mechanism to be connected to one or more of conduits 151.’ P 50).
Regarding claim 5, Vardiel et al. disclose the UV sterilizer of claim 1, wherein the through flow path comprises a plurality of through flow paths, and the through flow paths are formed in arc shapes spaced apart from each other (fig. 3, arc-shaped flow paths positioned on either side of the sleeves 302).
Regarding claim 6, Vardiel et al. disclose the UV sterilizer of claim 1, wherein the light source module comprises a plurality light source modules (‘one or more substantially light-transparent sleeves 102 positioned within conduit 101’ P 24), and a fluid guide is provided between the light source modules (fig. 6A-B, element 614, where the placement of the fluid guides would place them between sleeves if a second sleeve where added in either direction).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881